       Case 2:19-cv-09803-SSV-JCW Document 6 Filed 05/01/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 RICHARD B. LAY                                                       CIVIL ACTION
 VERSUS                                                               NO. 19-9803
 S.W. “SANDY” MCCAIN, WARDEN                                          SECTION “R”(2)

                                           ORDER

       In light of the court’s order, Record Doc. No. 5, the briefing order previously issued, Record

doc. No. 4, is VACATED AND RESCINDED. No response from defendants is required at this time.

       The Clerk is directed to provide a copy of this order to the Attorney General for the State of

Louisiana and the District Attorney and the Clerk of Court for Washington Parish, Louisiana.
                                                                      1st
                                      New Orleans, Louisiana, this _________ day of May, 2019.




                                                      JOSEPH C. WILKINSON, JR.
                                                 UNITED STATES MAGISTRATE JUDGE
